DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caleb Pollack on 5/16/22.
The application has been amended as follows: 
Please amend claim 20 as follows: 
20. (Currently Amended) The non-transitory computer readable storage medium of claim 19 wherein executing each sub-computation further comprises identifying a set of corresponding cores that together have a cache memory size that is at least the memory threshold.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (claims 16 and 19 are similar in scope), the prior art doesn’t teach: analyzing, by a computing device, the neural network to determine a plurality of sub-computations from total computations of the neural network, wherein determining each sub-computation further comprises: i) determining a group of outputs for each sub-computation based on one layer of the plurality of layers; ii) for each group of outputs, determining a largest number of inputs in some layer that precedes the one layer that are necessary to compute the respective group of outputs and results in a memory requirement less than a memory threshold, wherein at least two of the largest number of inputs for the respective sub-computation overlap and span at least two layers of the plurality of layers of the neural network; and computing the outputs of the neural network by executing each sub-computation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PRASAD US20170193136A1, CHEN US20200090024A1, CHEN US20200089534A1, BROTHERS US20160350645A1, BAUM US20200285892A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612